Title: From George Washington to George Washington Parke Custis, 7 January 1798
From: Washington, George
To: Custis, George Washington Parke



Mount Vernon 7th January 1798

System in all things should be aimed at; for in execution, it renders every thing more easy.
If now & then, of a morning before breakfast, you are inclined, by way of change, to go out with a Gun, I shall not object to it; provided you return by the hour we usually set down to that meal.

From breakfast, until about an hour before Dinner (allowed for dressing, & preparing for it, that you may appear decent) I shall expect you will confine yourself to your studies; and diligently attend to them; endeavouring to make yourself master of whatever is recommended to, or required of you.
While the afternoons are short, and but little interval between rising from dinner and assembling for Tea, you may employ that time in walking, or any other recreation.
After Tea, if the Studies you are engaged in require it, you will, no doubt perceive the propriety & advantage of returning to them, untill the hour of rest.
Rise early, that by habit it may become familiar, agreeable—healthy—and profitable. It may for a while, be irksome to do this; but that will wear off; and the practise will produce a rich harvest forever thereafter; whether in public, or private Walks of Life.
Make it an invariable rule to be in place (unless extraordinary circumstances prevent it) at the usual breakfasting, dining, and tea hours. It is not only disagreeable, but it is also very inconvenient, for servants to be running here, & there, and they know not where, to summon you to them, when their duties, and attendance, on the company who are seated, render it improper.
Saturday may be appropriated to riding; to your Gun, or other proper amusements.
Time disposed of in this manner, makes ample provision for exercise & every useful, or necessary recreation; at the sametime that the hours allotted for study, if really applied to it, instead of running up & down stairs, & wasted in conversation with any one who will talk with you, will enable you to make considerable progress in whatsoever line is marked out for you: and that you may do it, is my sincere wish.

Go: Washington

